DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations in claims 1, 6-8, 13, 16-17 and 20 that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “signaling from a plurality of sensing devices”, “sensing devices to biodegrade”, “activating a self-destruction component”, “sensing devices configured to collect”, “sensing device configured to communicate”, “location component configured to determine”, “retrieval component configured to allow extraction” and “sound generation component configured to communicate” as recited in claims 1, 6-8, 13, 16-17 and 20 which specifies the generic place holder “device” and “component” coupled with the functional language of “signaling”, “biodegrade”, “activating”, “collect”, “communicate”, “determine” and “allow extraction” and is not preceded by a structural modifier.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  Applicant’s Specification, Fig. 1 & [0003] discloses “a computing device can be or include a sensing device such as a device with one or more sensors” and Fig 1 shows the components within a sensing device and as such the structure will be therefore be interpreted as directed towards hardware in a specific device.  

The examiner further directs the applicant to MPEP 2181 for more information, specifically, MPEP 2181, Section ll A & B, discloses:

A.    The Corresponding Structure Must Be Disclosed In the Specification Itself in a Way That One Skilled In the Art Will Understand What Structure Will Perform the Recited Function

The proper test for meeting the definiteness requirement is that the corresponding structure (or material or acts) of a means- (or step-) plus-function limitation must be disclosed in the specification itself in a way that one skilled in the art will understand what structure (or material or acts) will perform the recited function. See Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1381, 53 USPQ2d 1225, 1230 (Fed. Cir. 1999). In Atmel, the patentee claimed an apparatus that included a "high voltage generating means" limitation, thereby invoking 35 U.S.C. 112, sixth paragraph. The specification incorporated by reference a non-patent document from a technical journal, which described a particular high voltage generating circuit. The Federal Circuit concluded that the title of the article in the specification may, by itself, be sufficient to indicate to one skilled in the art the precise structure of the means for performing the recited function, and it remanded the case to the district court "to consider the knowledge of one skilled in the art that indicated, based on unrefuted testimony, that the specification disclosed sufficient structure corresponding to the high-voltage means limitation." Id. at 1382, 53 USPQ2d at 1231.

If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). However, "[a] bare statement that known techniques or methods can be used does not disclose structure" in the context of a means plus function limitation. Biomedino, LLC v. Waters Technology Corp., 490 F.3d 946, 952, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007) (Disclosure that an invention "may be controlled by known differential pressure, valving and control equipment" was not a disclosure of any structure corresponding to the claimed "control means for operating [a] valving " and the claim was held indefinite). See also Budde v. Harley-Davidson, Inc., 250 F.3d 1369, 1376, 58 USPQ2d 1801, 1806 (Fed. Cir. 2001); Cardiac Pacemakers, Inc. v. St. Jude Med., Inc., 296 F.3d 1106, 1115-18, 63 USPQ2d 1725, 1731-34 (Fed. Cir. 2002) (Court interpreted the language of the "third monitoring means for monitoring the ECG signal…for activating …" to require the same means to perform both functions and the only entity referenced in the specification that could possibly perform both functions is the physician. The court held that excluding the physician, no structure accomplishes the claimed dual functions. Because no structure disclosed in the embodiments of the invention actually performs the claimed dual functions, the specification lacks corresponding structure as required by 35 U.S.C. 112, sixth paragraph, and fails to comply with 35 U.S.C. 112, second paragraph.).

 Under certain limited circumstances, the written description does not have to explicitly describe the structure (or material or acts) corresponding to a means- (or step-) plus-function limitation to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See Dossel, 115 F.3d at 946, 42 USPQ2d at 1885. Under proper circumstances, drawings may provide a written description of an invention as required by 35 U.S.C. 112. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1565, 19 USPQ2d 1111, 1118 (Fed. Cir. 1991). Further, disclosure of structure corresponding to a means-plus-function limitation may be implicit in the written description if it would have been clear to those skilled in the art what structure must perform the function recited in the means-plus-function limitation. See Atmel Corp. v. Information Storage Devices Inc., 198 F.3d 1374, 1379, 53 USPQ2d 1225, 1228 (Fed. Cir. 1999) (stating that the "one skilled in the art" analysis should apply in determining whether sufficient structure has been disclosed to support a means-plus-function limitation); Dossel, 115 F.3d at 946–47, 42 USPQ2d at 1885 ("Clearly, a unit which receives digital data, performs complex mathematical computations and outputs the results to a display must be implemented by or on a general or special purpose computer (although it is not clear why the written description does not simply state ‘computer’ or some equivalent phrase).").


B. Computer-Implemented Means-Plus-Function Limitations 
Often the supporting disclosure for a computer-implemented invention discusses the implementation of the functionality of the invention through hardware, software, or a combination of both. In this situation, a question can arise as to which mode of implementation supports the means-plus-function limitation. The language of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph requires that the recited “means” for performing the specified function shall be construed to cover the corresponding “structure or material” described in the specification and equivalents thereof. Therefore, by choosing to use a means-plus-function limitation and invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant limits that claim limitation to the disclosed structure, i.e., implementation by hardware or the combination of hardware and software, and equivalents thereof. Therefore, the examiner should not construe the limitation as covering pure software implementation. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-5, 8-9, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al. (US Patent Publication 2018/0074499 herein after referenced as Cantrell).

Regarding claim 1, Cantrell discloses:
A method, comprising: receiving at a processor signaling from a plurality of environmental sensing devices,  (Cantrell, [0020] discloses in some embodiments, the system may further comprise communication stations in the field (i.e. reads on environment) that are configured to wirelessly relay information between (i.e. reads on signaling) one or more of the central computer system (i.e. reads on processor), unmanned vehicles and sensor modules 130-133 (i.e. reads on plurality of environmental sensing device)).  	Cantrell discloses in one embodiment that information is relayed between the computer system, unmanned vehicles and sensor modules but fails to explicitly disclose in the same embodiment, the limitations of “each having at least one biodegradable component, in an area of concern, wherein the area of concern corresponds to a particular set of coordinates in a database; determining environmental characteristics of an emergency associated with the area of concern based, at least in part, on the signaling; and determining a preventive action based on the determined characteristics.”
In a different embodiment, Cantrell discloses:
each having at least one biodegradable component, in an area of concern, (Cantrell, [0031] discloses in some embodiments, the system may be configured to detect a source location (i.e. reads on area of concern) of the alert condition and the system may be configured to move the sensor modules or add additional sensor modules near the location where a higher concentration of the chemical is detected and in some embodiments, one or more sensor modules may comprise biodegradable material (i.e. reads on biodegradable component) may be left at the deployment location (i.e. reads on area of concern) after measurements are complete).
wherein the area of concern corresponds to a particular set of coordinates in a database; (Cantrell, [0024] discloses in some embodiments, the system may comprise a baseline model for one or more areas (i.e. reads on particular set of coordinates in a database) of the monitored area; Cantrell, [0026] discloses the system may select deployment locations based on the properties of various locations in the monitored area; Cantrell, [0034] discloses the central computer system may be further coupled to a sensor module database and unmanned vehicle database that comprises location, associated alert conditions, etc.; Cantrell, [0012] discloses the central computer system may comprise a processor configured to execute computer readable instructions stored on a computer readable storage memory.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the central computer system would include a storage memory or database storing the coordinate information of the monitored area since the central computer system is able to utilize a baseline of one or more areas of the monitored area as well as identifying locations and the corresponding properties of said locations).
 determining environmental characteristics of an emergency associated with the area of concern based, at least in part, on the signaling; (Cantrell, [0024] discloses the alert condition may be detected based on the onboard sensor data collected by a plurality of unmanned vehicles and stationary sensors in the monitored area and wherein the alert condition (i.e. reads on emergency associated with the area of concern) may be detected if one or more measurements (i.e. reads on characteristics) in the area falls out of an expected range and the system may comprise a baseline model for one or more areas of the monitored area and an alert condition (i.e. reads on emergency associated with the area of concern) may be detected if the detected one or more conditions (i.e. reads on characteristics) substantially deviated from the baseline model and an alert condition may comprise conditions such as one or more flood, fire, etc. (i.e. reads on emergency associated with the area of concern)).
and determining a preventive action based on the determined characteristics (Cantrell, [0030]-[0031] discloses determining a remedial task to address the alert condition wherein if a chemical analysis of a soil sample detects a deficiency (i.e. reads on determined characteristics), the unmanned vehicle may be configured to carry out the remedial task of applying a treatment (i.e. reads on preventative action) such as chemical fertilizer, fungicide, etc. to alleviate the detected soil deficiency and discloses determine one or more remedial tasks (i.e. reads on preventative action) for the monitored area based on the collected sensor module data (i.e. reads on determined characteristics); Cantrell, [0024] discloses an alert condition may comprise any condition in the monitored area that would require a remedial action).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Cantrell to incorporate the teachings of the different embodiments for the purpose of conforming to the intent of the invention to modify and combine the various different embodiment (Cantrell, [0084]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of an embodiment of determining an alert condition in a monitored area and performing a remedial action for said alert condition as taught by Cantrell) with another known element and comparable device utilizing a known technique (i.e. performing a process of a similar embodiment of determining an alert condition in a monitored area and performing a remedial action for said alert condition with additional and/or alternative features and functionalities as taught by Cantrell) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of an embodiment of determining an alert condition in a monitored area and performing a remedial action for said alert condition (i.e. as taught by Cantrell) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 2, Cantrell discloses:
The method of claim 1, wherein determining characteristics of the emergency includes determining characteristics associated with at least one of: a fire, (Cantrell, [0024] discloses an alert condition may comprise conditions such as one or more flood, fire, etc.).
Regarding claim 4, Cantrell discloses:
The method of claim 1, wherein determining the preventive action includes determining a strategy for mitigating the emergency (Cantrell, [0030] discloses determining a remedial task to address the alert condition wherein if a chemical analysis of a soil sample detects a deficiency, the unmanned vehicle may be configured to carry out the remedial task of applying a treatment such as chemical fertilizer, fungicide, etc. to alleviate the detected soil deficiency).
Regarding claim 5, Cantrell discloses:
The method of claim 1, wherein determining the preventive action includes determining an allocation of emergency response resources (Cantrell, [0030] discloses determining a remedial task to address the alert condition wherein if a chemical analysis of a soil sample detects a deficiency, the unmanned vehicle may be configured to carry out the remedial task of applying a treatment such as chemical fertilizer, fungicide, etc. to alleviate the detected soil deficiency).  	Regarding claim 8, Cantrell discloses:
A system, comprising: a computing device (Cantrell, [0020] discloses in some embodiments, the system may further comprise communication stations in the field (i.e. reads on environment) that are configured to wirelessly relay information between (i.e. reads on communicate) one or more of the central computer system (i.e. reads on computing device), unmanned vehicles and sensor modules 130-133 (i.e. reads on plurality of environmental sensing device)).  	Cantrell discloses in one embodiment that information is relayed between the computer system, unmanned vehicles and sensor modules but fails to explicitly disclose in the same embodiment, the limitations of “a computing device located outside an area of concern; and a plurality of sensing devices configured to be placed in the area of concern, wherein each sensing device is configured to collect data corresponding to an environmental condition local to the sensing device,” and “receive the data corresponding to the environmental conditions local to the plurality of sensing devices; determine characteristics of an emergency associated with the area based on the received data.” 
In a different embodiment, Cantrell discloses:
a computing device located outside an area of concern; (Cantrell, [0012] discloses the central computer system comprises a system that is remote (i.e. reads on outside) to a monitored area (i.e. reads on area of concern)).
and a plurality of sensing devices configured to be placed in the area of concern, (Cantrell, [0026]-[0027] discloses determine deployment (i.e. reads on placed) locations of the one or more sensor modules (i.e. reads on sensing devices) in the monitored area (i.e. reads on area of concern) and discloses the system causes an unmanned vehicle to transport the selected sensor module to the monitored area and the unmanned vehicle may look for areas with sufficient ground clearance to deploy sensor modules).
wherein each sensing device is configured to collect data corresponding to an environmental condition local to the sensing device; receive the data corresponding to the environmental conditions local to the plurality of sensing devices; (Cantrell, [0023]-[0024] discloses the system receives onboard sensor data (i.e. reads on receive the data corresponding to the environmental conditions) from the sensor system and the sensor system comprises one or more environmental sensors (i.e. reads on sensing device) such as an image sensor, humidity sensor, etc. and discloses the alert condition may be detected based on the onboard sensor data collected (i.e. reads on collect data) by a plurality of unmanned vehicles and stationary sensors in the monitored area (i.e. reads on area of concern) and the sensor data may comprise data collected by one or more of airborne chemical sensor, humidity sensor, etc.). 
determine characteristics of an emergency associated with the area based on the received data (Cantrell, [0024] discloses the alert condition may be detected based on the onboard sensor data collected by a plurality of unmanned vehicles and stationary sensors in the monitored area and wherein the alert condition (i.e. reads on emergency associated with the area of concern) may be detected if one or more measurements (i.e. reads on characteristics) in the area falls out of an expected range and the system may comprise a baseline model for one or more areas of the monitored area and an alert condition (i.e. reads on emergency associated with the area of concern) may be detected if the detected one or more conditions (i.e. reads on characteristics) substantially deviated from the baseline model and an alert condition may comprise conditions such as one or more flood, fire, etc. (i.e. reads on emergency associated with the area of concern)).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Cantrell to incorporate the teachings of the different embodiments for the purpose of conforming to the intent of the invention to modify and combine the various different embodiment (Cantrell, [0084]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of an embodiment of determining an alert condition in a monitored area and performing a remedial action for said alert condition as taught by Cantrell) with another known element and comparable device utilizing a known technique (i.e. performing a process of a similar embodiment of determining an alert condition in a monitored area and performing a remedial action for said alert condition with additional and/or alternative features and functionalities as taught by Cantrell) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of an embodiment of determining an alert condition in a monitored area and performing a remedial action for said alert condition (i.e. as taught by Cantrell) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 9, Cantrell discloses:
The system of claim 8, wherein the system includes an unmanned aerial vehicle (UAV) configured to place the plurality of sensing devices in the area of concern (Cantrell, [0027] discloses the system causes an unmanned vehicle to transport the selected sensor module to the monitored area and the unmanned vehicle may look for areas with sufficient ground clearance to deploy sensor modules; Cantrell, [0011] discloses an unmanned aerial vehicle UAV).
and remove the plurality of sensing devices from the area of concern (Cantrell, [0031] discloses the system may cause an unmanned vehicle to travel to the sensor module and retrieve the sensor module).
Regarding claim 11, Cantrell discloses:
The system of claim 8, wherein the computing device is configured to determine a particular location, within the area of concern, of the emergency (Cantrell, [0026] discloses determine deployment locations of the one or more sensor modules in the monitored area).
Regarding claim 13, Cantrell discloses:
The system of claim 8, wherein each sensing device is configured to communicate with the computing device via a first communication functionality, and wherein each sensing device is configured to communicate with other sensing devices of the system via a second communication functionality (Cantrell, Fig. 3 & [0020] discloses the system may further comprise communication stations in the field that are configured to wirelessly relay information between one or more of the central computer system, unmanned vehicles and sensor modules 130-133 and a communication station may comprise a long range transceiver and/or a short range data transceiver and one or more communication stations may comprise unmanned vehicles and a deployed sensor module may be docked in a communication station and Fig. 3 shows the unmanned vehicle includes a sensor system and communicates with the central computer via transceiver 325 and communicates with the sensor module via a short range transmitter).


Claim(s) 3, 12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al. (US Patent Publication 2018/0074499 herein after referenced as Cantrell) in view of Kumar et al. (US Patent 10,777,051 herein after referenced as Kumar).  

Regarding claim 3, Cantrell discloses:
The method of claim 1 wherein determining the preventive action includes (see claim 1).  
Cantrell discloses either a central computer or an unmanned vehicle may perform the determination of an emergency alert condition and sends a remedial task to another device to remedy the emergency alert condition but fails to explicitly disclose that said remedial tasks includes information regarding an evacuation plan and therefore fails to disclose “determining an evacuation plan associated with the area of concern.” 
In a related field of endeavor, Kumar discloses:
determining an evacuation plan associated with the area of concern (Kumar, Column 3, Lines 4-43 discloses the computing platform may use recognition models to detect emergency conditions from the received sensor data and the computing platform may store playbook templates for responding to various conditions and/performing various actions such as a fire mitigation playbook, evacuation playbook (i.e. reads on evacuation plan), etc. and a computing platform may control and/or otherwise use autonomous drones to respond to an emergency condition by attempting to mitigate the emergency condition and by directing people nearby the emergency condition along an evacuation route (i.e. reads on evacuation plan associated with the area of concern), etc. and/or by directing first responders to the victims that require assistance; Kumar, Column 14, Lines 51-63 discloses the emergency response computing platform may calculate an evacuation route based on the captured sensor data and using the captured sensor data, the emergency response platform may identify safe areas and unsafe areas such as hazards which may be associated with high temperatures, significant smoke, fire or other dangerous conditions; Kumar, Column 15, Lines 18-31 discloses the emergency response computing platform may send commands to the drones that cause the drones to assist with the evacuation and one or more drones may assist with the evacuation by playing a message via a speaker onboard the drone that instructs anyone in the vicinity to evacuate and the message may further provide instructions for evacuating indicating which door to exit by which way to head, where a safe zone is, etc. and the emergency response platform and/or the drone may generate such a message and the drone may output the message after determining an evacuation route; Kumar, Column 12, Lines 16-33 discloses the emergency response computing platform and/or the dispatch computing system may establish a communication with the emergency responder in order to inform the emergency responders of the emergency condition and request for help  and the emergency response system and/or the dispatch computing system may provide sensor data so that the emergency responders may be better informed of the nature and extent of the emergency condition and may also inform the emergency responders of the response plan and/or coordinate with the emergency responders to further modify the response plan; Kumar, Column 4, Lines 20-28 discloses a dispatch computing system may be configured to provide interfaces for reviewing sensor data received by and determinations made by the emergency response computing platform as well as providing communication functions to communicate with emergency responders and the emergency response computing platform may communicate with the dispatch computing system via the network; Kumar, Column 8, Lines 15-23 discloses the emergency response computing platform may have previously trained one or more recognition models using a training data set consisting of various images, videos, audio data and/or other sensor data which are associated with a particular emergency condition and the training data may correlate with target variable indicating whether each data item is associated with a particular emergency condition or not; Kumar, Column 1, Lines 25-33 discloses aspects of the disclosure provide effective and efficient technical solutions that help to more accurately detect emergency conditions, relay information about the emergency conditions to reviewers and/or responders for analysis, determine a response plan and execute the response plan to mitigate the emergency condition both before and after first responders arrive).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Cantrell to incorporate the teachings of Kumar for the purpose of providing the system with a means to provide effective and efficient technical solutions that help to more accurately detect emergency conditions, relay information about the emergency conditions to reviewers and/or responders for analysis, determine a response plan and execute the response plan to mitigate the emergency condition both before and after first responders arrive (Kumar, Column 1, Lines 25-33) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of determining an emergency condition utilizing various environmental sensor data and transmitting a remedial task in response to the emergency condition as taught by Cantrell) with another known element and comparable device utilizing a known technique (i.e. performing a process of determining an emergency condition utilizing various environmental sensor data and transmitting a remedial task in response to the emergency condition, wherein the remedial task includes various different response plan for the emergency condition such as a fire mitigation playbook, an evacuation playbook, etc. and informing other devices with regards to the emergency condition and the response plan as taught by Kumar) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of determining an emergency condition utilizing various environmental sensor data and transmitting a remedial task in response to the emergency condition (i.e. as taught by Cantrell & Kumar) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 12, Cantrell discloses:
The system of claim 8 wherein the computing device is configured to (see claim 8).
Cantrell discloses either a central computer or an unmanned vehicle may perform the determination of an emergency alert condition and sends a remedial task to another device to remedy the emergency alert condition but fails to explicitly disclose that said remedial tasks includes information regarding the direction of travel and therefore fails to disclose “determine a direction of travel associated with the emergency.” 
In a related field of endeavor, Kumar discloses:
determine a direction of travel associated with the emergency (Kumar, Column 15, Lines 18-31 discloses the emergency response computing platform may send commands to the drones that cause the drones to assist with the evacuation and one or more drones may assist with the evacuation by playing a message via a speaker onboard the drone that instructs anyone in the vicinity to evacuate and the message may further provide instructions for evacuating indicating which door to exit by which way to head, where a safe zone is, etc. and the emergency response platform and/or the drone may generate such a message and the drone may output the message after determining an evacuation route; Kumar, Column 3, Lines 4-43 discloses the computing platform may use recognition models to detect emergency conditions from the received sensor data and the computing platform may store playbook templates for responding to various conditions and/performing various actions such as a fire mitigation playbook, evacuation playbook, etc. and a computing platform may control and/or otherwise use autonomous drones to respond to an emergency condition by attempting to mitigate the emergency condition and by directing people nearby the emergency condition along an evacuation route, etc. and/or by directing first responders to the victims that require assistance; Kumar, Column 14, Lines 51-63 discloses the emergency response computing platform may calculate an evacuation route based on the captured sensor data and using the captured sensor data, the emergency response platform may identify safe areas and unsafe areas such as hazards which may be associated with high temperatures, significant smoke, fire or other dangerous conditions; Kumar, Column 12, Lines 16-33 discloses the emergency response computing platform and/or the dispatch computing system may establish a communication with the emergency responder in order to inform the emergency responders of the emergency condition and request for help  and the emergency response system and/or the dispatch computing system may provide sensor data so that the emergency responders may be better informed of the nature and extent of the emergency condition and may also inform the emergency responders of the response plan and/or coordinate with the emergency responders to further modify the response plan; Kumar, Column 4, Lines 20-28 discloses a dispatch computing system may be configured to provide interfaces for reviewing sensor data received by and determinations made by the emergency response computing platform as well as providing communication functions to communicate with emergency responders and the emergency response computing platform may communicate with the dispatch computing system via the network; Kumar, Column 8, Lines 15-23 discloses the emergency response computing platform may have previously trained one or more recognition models using a training data set consisting of various images, videos, audio data and/or other sensor data which are associated with a particular emergency condition and the training data may correlate with target variable indicating whether each data item is associated with a particular emergency condition or not; Kumar, Column 1, Lines 25-33 discloses aspects of the disclosure provide effective and efficient technical solutions that help to more accurately detect emergency conditions, relay information about the emergency conditions to reviewers and/or responders for analysis, determine a response plan and execute the response plan to mitigate the emergency condition both before and after first responders arrive).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Cantrell to incorporate the teachings of Kumar for the purpose of providing the system with a means to provide effective and efficient technical solutions that help to more accurately detect emergency conditions, relay information about the emergency conditions to reviewers and/or responders for analysis, determine a response plan and execute the response plan to mitigate the emergency condition both before and after first responders arrive (Kumar, Column 1, Lines 25-33) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of determining an emergency condition utilizing various environmental sensor data and transmitting a remedial task in response to the emergency condition as taught by Cantrell) with another known element and comparable device utilizing a known technique (i.e. performing a process of determining an emergency condition utilizing various environmental sensor data and transmitting a remedial task in response to the emergency condition, wherein the remedial task includes various different response plan for the emergency condition such as a fire mitigation playbook, an evacuation playbook, etc. and informing other devices with regards to the emergency condition and the response plan as taught by Kumar) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of determining an emergency condition utilizing various environmental sensor data and transmitting a remedial task in response to the emergency condition (i.e. as taught by Cantrell & Kumar) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 14, Cantrell discloses:
A device, comprising: a plurality of components, including: (Cantrell, [0035] discloses the unmanned vehicle (i.e. reads on device) comprises a control circuit (i.e. reads on processor), motor system, a GPS sensor, transceiver (i.e. reads on plurality of components), a sensor system). 
a sensor component configured to collect data corresponding to an environmental condition in an area; (Cantrell, [0015] discloses the UAV may comprise an onboard sensor system (i.e. reads on sensor component) for capturing data from the environment (i.e. reads on collect data corresponding to an environmental condition) of the unmanned vehicle and the sensor system comprises one or more environmental sensors that may be configured to collect data while the unmanned vehicle is traveling and/or stationary; Cantrell, [0024] discloses the alert condition may be detected based on onboard sensor data collected by a plurality of unmanned vehicles in the monitored area (i.e. reads on area)). 
a processor; and a memory having instructions stored thereon which, when executed by the processor, cause the processor to: (Cantrell, [0033] discloses the control circuit may comprise a processor and may be configured to execute computer readable instructions stored on a computer readable storage memory). 
determine an emergency associated with the area based on the data; (Cantrell, [0039] discloses the data collected by the sensor system may be used by the central computer system and/or the unmanned vehicle to detect for alert conditions (i.e. reads on emergency associated with the area); Cantrell, [0024] discloses the alert condition may be detected based on the onboard sensor data collected by a plurality of unmanned vehicles and stationary sensors in the monitored area and wherein the alert condition (i.e. reads on emergency associated with the area of concern) may be detected if one or more measurements in the area falls out of an expected range and the system may comprise a baseline model for one or more areas of the monitored area and an alert condition may be detected if the detected one or more conditions substantially deviated from the baseline model and an alert condition may comprise conditions such as one or more flood, fire, etc. (i.e. reads on emergency associated with the area of concern)).
and communicate (Cantrell, [0030] discloses the unmanned vehicle and/or the central computer system may assign the remedial task to one or more other unmanned vehicles to carry out for example if another unmanned vehicle in the area (i.e. reads on another device of a network associated with the area) currently carries the selected soil treatment, the task may be handed off to that unmanned vehicle; Cantrell, [0068] discloses a UAV may provide first responders with an early video of the scene). 
wherein at least one of the plurality of components comprises biodegradable material (Cantrell, [0031] discloses one or more sensor modules may comprise biodegradable material (i.e. reads on biodegradable component) may be left at the deployment location after measurements are complete).
Cantrell discloses either a central computer or an unmanned vehicle may perform the determination of an emergency alert condition and sends a remedial task to another device to remedy the emergency alert condition but fails to explicitly disclose that said remedial tasks includes information regarding the emergency alert condition and therefore fails to disclose “and communicate the determined emergency to another device,”.
In a related field of endeavor, Kumar discloses:
and communicate the determined emergency to another device (Kumar, Column 12, Lines 16-33 discloses the emergency response computing platform and/or the dispatch computing system may establish a communication with the emergency responder (i.e. reads on another device) in order to inform the emergency responders of the emergency condition (i.e. reads on communicate the determined emergency) and request for help and the emergency response system and/or the dispatch computing system may provide sensor data so that the emergency responders may be better informed of the nature and extent of the emergency condition and may also inform the emergency responders of the response plan and/or coordinate with the emergency responders to further modify the response plan; Kumar, Column 15, Lines 18-31 discloses the emergency response computing platform may send commands to the drones that cause the drones to assist with the evacuation and one or more drones may assist with the evacuation by playing a message via a speaker onboard the drone that instructs anyone in the vicinity to evacuate and the message may further provide instructions for evacuating indicating which door to exit by which way to head, where a safe zone is, etc. and the emergency response platform and/or the drone may generate such a message and the drone may output the message after determining an evacuation route; Kumar, Column 3, Lines 4-43 discloses the computing platform may use recognition models to detect emergency conditions from the received sensor data and the computing platform may store playbook templates for responding to various conditions and/performing various actions such as a fire mitigation playbook, evacuation playbook, etc. and a computing platform may control and/or otherwise use autonomous drones to respond to an emergency condition by attempting to mitigate the emergency condition and by directing people nearby the emergency condition along an evacuation route, etc. and/or by directing first responders to the victims that require assistance; Kumar, Column 14, Lines 51-63 discloses the emergency response computing platform may calculate an evacuation route based on the captured sensor data and using the captured sensor data, the emergency response platform may identify safe areas and unsafe areas such as hazards which may be associated with high temperatures, significant smoke, fire or other dangerous conditions; Kumar, Column 4, Lines 20-28 discloses a dispatch computing system may be configured to provide interfaces for reviewing sensor data received by and determinations made by the emergency response computing platform as well as providing communication functions to communicate with emergency responders and the emergency response computing platform may communicate with the dispatch computing system via the network; Kumar, Column 8, Lines 15-23 discloses the emergency response computing platform may have previously trained one or more recognition models using a training data set consisting of various images, videos, audio data and/or other sensor data which are associated with a particular emergency condition and the training data may correlate with target variable indicating whether each data item is associated with a particular emergency condition or not; Kumar, Column 1, Lines 25-33 discloses aspects of the disclosure provide effective and efficient technical solutions that help to more accurately detect emergency conditions, relay information about the emergency conditions to reviewers and/or responders for analysis, determine a response plan and execute the response plan to mitigate the emergency condition both before and after first responders arrive).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Cantrell to incorporate the teachings of Kumar for the purpose of providing the system with a means to provide effective and efficient technical solutions that help to more accurately detect emergency conditions, relay information about the emergency conditions to reviewers and/or responders for analysis, determine a response plan and execute the response plan to mitigate the emergency condition both before and after first responders arrive (Kumar, Column 1, Lines 25-33) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of determining an emergency condition utilizing various environmental sensor data and transmitting a remedial task in response to the emergency condition as taught by Cantrell) with another known element and comparable device utilizing a known technique (i.e. performing a process of determining an emergency condition utilizing various environmental sensor data and transmitting a remedial task in response to the emergency condition, wherein the remedial task includes various different response plan for the emergency condition such as a fire mitigation playbook, an evacuation playbook, etc. and informing other devices with regards to the emergency condition and the response plan as taught by Kumar) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of determining an emergency condition utilizing various environmental sensor data and transmitting a remedial task in response to the emergency condition (i.e. as taught by Cantrell & Kumar) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 15, Cantrell in view of Kumar discloses:
The device of claim 14, wherein the sensor component includes at least one of: a temperature sensor; a carbon monoxide sensor: (Cantrell, [0023]-[0024] discloses the sensor system comprises one or more environmental sensors such as an image sensor, humidity sensor, etc. and discloses the sensor data may comprise data collected by one or more of airborne chemical sensor, humidity sensor, etc.). 
Regarding claim 16, Cantrell in view of Kumar discloses:
The device of claim 14, wherein the device includes a location component configured to determine a particular location of the device within the area (Cantrell, [0014] discloses the UAV comprises a GPS receiver configured to provide geolocation information of the unmanned vehicle; Cantrell, [0027] discloses an unmanned vehicle may carry sensor modules out to the monitored area and use onboard sensors to select deployment location for one or more sensor modules). 
Regarding claim 17, Cantrell in view of Kumar discloses:
The device of claim 14, wherein the plurality of components includes a retrieval component configured to allow extraction, by a remote-controlled device, from the area (Cantrell, [0031] discloses the system may cause an unmanned vehicle to travel to the sensor module and retrieve the sensor module).
Regarding claim 18, Cantrell in view of Kumar discloses:
The device of claim 14 including instructions to communicate the determined emergency to a remote server (Kumar, Column 4, Lines 20-28 discloses a dispatch computing system may be configured to provide interfaces for reviewing sensor data received by and determinations made by the emergency response computing platform as well as providing communication functions to communicate with emergency responders and the emergency response computing platform may communicate with the dispatch computing system via the network).
Regarding claim 19, Cantrell in view of Kumar discloses:
The device of claim 14 including instructions to communicate the determined emergency to a mobile device associated with a user in the area (Cantrell, [0068] discloses a UAV may provide first responders with an early video of the scene; Kumar, Column 12, Lines 16-33 discloses the emergency response computing platform and/or the dispatch computing system may establish a communication with the emergency responder in order to inform the emergency responders of the emergency condition and request for help and the emergency response system and/or the dispatch computing system may provide sensor data so that the emergency responders may be better informed of the nature and extent of the emergency condition and may also inform the emergency responders of the response plan and/or coordinate with the emergency responders to further modify the response plan). 
Regarding claim 20, Cantrell in view of Kumar discloses:
The device of claim 14, wherein the plurality of components includes a sound generation component configured to communicate a sound based on the determined emergency (Cantrell, [0068] discloses UAVs may be configured to produce audio or digital signal to notify customers of its arrival; Kumar, Column 15, Lines 18-31 discloses the emergency response computing platform may send commands to the drones that cause the drones to assist with the evacuation and one or more drones may assist with the evacuation by playing a message via a speaker onboard the drone that instructs anyone in the vicinity to evacuate and the message may further provide instructions for evacuating indicating which door to exit by which way to head, where a safe zone is, etc. and the emergency response platform and/or the drone may generate such a message and the drone may output the message after determining an evacuation route).

Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al. (US Patent Publication 2018/0074499 herein after referenced as Cantrell) in view of Anderson (US Patent Publication 2009/0303071 herein after referenced as Anderson).  

Regarding claim 6, Cantrell discloses:
The method of claim 1, wherein the method includes allowing the plurality of sensing devices (Cantrell, [0031] discloses one or more sensor modules may comprise biodegradable material that may be left at the deployment location after measurements are complete).
Cantrell discloses utilizing a biodegradable sensor that is left in a monitored area subsequent to an alert condition occurring but fails to explicitly disclose that said biodegradable sensor performs biodegrading and therefore fails to disclose “allowing the plurality of sensing devices to biodegrade”.
In a related field of endeavor, Anderson discloses:
allowing the plurality of sensing devices to biodegrade (Anderson, [0025] discloses sensor nodes may be placed in association with earth surface and most of the components making up each sensor node are biodegradable and begin the biodegradation process after depletion of the one or more batteries and in the event that one or more components are not biodegradable, such components are designed to be encapsulated in magnetic material so that the various encapsulations may be picked up from the earth surface using a pick-up magnet).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Cantrell to incorporate the teachings of Anderson for the purpose of providing the system with a means to retrieve the non-biodegradable components of the sensor device (Anderson, [0025]) and for the purpose of making the making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of utilizing a biodegradable sensor as taught by Cantrell) with another known element and comparable device utilizing a known technique (i.e. performing a process of utilizing a biodegradable sensor, wherein the biodegradable sensor biodegrades when the battery is depleted and the non-biodegradable components are removed as taught by Anderson) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of utilizing a biodegradable sensor (i.e. as taught by Cantrell & Anderson) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 10, Cantrell discloses:
The system of claim 9, wherein the UAV is configured to: place a plurality of biodegradable packages, each including one of the plurality of sensing devices, in the area of concern; and remove the plurality of sensing devices from the area of concern (Cantrell, [0031] discloses the system may be configured to move the sensor modules near the location where a higher concentration of the chemical is detected and the system may cause an unmanned vehicle to travel to the sensor module and retrieve the module and one or more sensor modules may comprise biodegradable material that may be left at the deployment location after measurements are complete). 
Cantrell discloses utilizing a biodegradable sensor that is left in a monitored area subsequent to an alert condition occurring but fails to explicitly disclose that said biodegradable sensor performs biodegrading and therefore fails to disclose “and remove the plurality of sensing devices from the area of concern after the biodegradable packages have biodegraded”.
In a related field of endeavor, Anderson discloses:
and remove the plurality of sensing devices from the area of concern after the biodegradable packages have biodegraded biodegrade (Anderson, [0025] discloses sensor nodes may be placed in association with earth surface and most of the components making up each sensor node are biodegradable and begin the biodegradation process after depletion of the one or more batteries and in the event that one or more components are not biodegradable, such components are designed to be encapsulated in magnetic material so that the various encapsulations may be picked up from the earth surface using a pick-up magnet).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Cantrell to incorporate the teachings of Anderson for the purpose of providing the system with a means to retrieve the non-biodegradable components of the sensor device (Anderson, [0025]) and for the purpose of making the making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of utilizing a biodegradable sensor as taught by Cantrell) with another known element and comparable device utilizing a known technique (i.e. performing a process of utilizing a biodegradable sensor, wherein the biodegradable sensor biodegrades when the battery is depleted and the non-biodegradable components are removed as taught by Anderson) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of utilizing a biodegradable sensor (i.e. as taught by Cantrell & Anderson) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al. (US Patent Publication 2018/0074499 herein after referenced as Cantrell) in view of Korhonen et al. (US Patent Publication 2016/0009392 herein after referenced as Korhonen).  

Regarding claim 7, Cantrell discloses:
The method of claim 1 wherein the method includes (see claim 1).
Cantrell discloses utilizing a UAV for collecting data and determines when an emergency situation occurs but fails to explicitly disclose the use of a self destruct component and therefore fails to disclose “activating a self-destruction component of each of the plurality of sensing devices subsequent to the emergency.”
In a related field of endeavor, Korhonen discloses:
activating a self-destruction component of each of the plurality of sensing devices subsequent to the emergency (Korhonen, [0045] discloses the operation mode is associated with operating the UAV in an emergency landing mode when one or more critical components of the UAV are in non-responsive mode or not working according to pre-defined conditions and the emergency landing mode includes deploying self-destruction either breaking the UAV into small components or destroying the UAV; Korhonen, [0032] discloses UAV flies over a geographical area and performs a specific mission such as collecting data related to the geographical area for example the UAV may be used for monitoring forestry; Korhonen, [0008] discloses provide an unmanned aerial vehicle configured to protect a payload carried thereon).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Cantrell to incorporate the teachings of Korhonen for the purpose of providing the system with a means to destroy the UAV in order to protect the collected data (Korhonen, [0008], [0032] & [0045]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of utilizing a UAV to collect data as taught by Cantrell) with another known element and comparable device utilizing a known technique (i.e. performing a process of utilizing a UAV to collect data, wherein the UAV includes a self-destruct mechanism to destroy the UAV subsequent to an emergency situation occurring as taught by Korhonen) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of utilizing a UAV to collect data (i.e. as taught by Cantrell & Korhonen) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645